Citation Nr: 1409866	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-49 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 1978 to March 1995, which included periods on active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In May 2010, the appellant presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the appellant's claims file.

In November 2010, the Board remanded the current issue for further evidentiary development.  It has since been returned to the Board for further appellate action.

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for COPD can be adjudicated.

Based on the Board's November 2010 remand instructions, the appellant was afforded a VA examination, in December 2010, to determine whether he had a current COPD disability and, if so, the etiology of that disability.  However, the examination was not conducted by a physician as required by those instructions.

The United States Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA examination by a physician in order to determine whether he has a COPD disability and if so, the etiology of that disability.  The claims folder must be made available to the physician for review in conjunction with the examination.

After completion of the examination and review of the record, the physician should answer the following questions: 1) Does the appellant have a current COPD disability?  2) If the appellant is found to have a current COPD disability, is it at least as likely as not (50 percent or greater probability) that such disability had its onset during the periods of active duty for training or is otherwise related to a disease or injury during those periods?  

The rationale for all opinions expressed should be provided, and if it is not possible to provide an opinion without resort to speculation, the reasons that is so should be explained.

2.  The RO/AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO/AMC should furnish to the appellant and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


